Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Herman Paris, Reg. No. 54,359, on August 18, 2022.
Please Cancel claim 7. Please Amend claim 5 presented on June 23, 2022 as follows (wherein the ellipses denote omitted text):

5.  (Currently Amended) A method …
wherein, in the forming of the openings, among inner wall surfaces defining a first one of the openings, ….

	Please Amend the abstract as follows:

A machining method for forming an opening through a workpiece, serving as a green compact, by moving a milling tool in a radial direction relative to the workpiece is provided.      .

Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
The following is a statement of reasons for allowance: the prior art fails to teach or fairly suggest forming the claimed opening of a workpiece by using two milling tools to form respective sidewalls of the opening, wherein the two milling tools rotate in opposite directions and move in the same direction to cut the workpiece, in combination with the other limitations of claims 1 and 5 . 
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726